In an action, inter alia, to compel the issuance of a satisfaction of a money judgment, the defendant appeals from an order of the Supreme Court, Westchester County (Scancarelli, J.), entered December 1, 1999, which granted the plaintiffs application to discontinue the action without prejudice, and, after a hearing, denied her motion to impose a sanction upon the plaintiff and the plaintiffs attorney.
Ordered that the appeal from so much of the order as granted the plaintiffs application to discontinue the action without prejudice is dismissed, as no appeal lies as of right from that portion of the order (see, CPLR 5701 [a]), and we decline to grant leave; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly denied the defendant’s motion to impose a sanction upon the plaintiff and the plaintiffs attorney pursuant to 22 NYCRR 130-1.1 et seq. (see, Bahamonde v State of New York, 269 AD2d 551; County of Nassau v Schafani, 269 AD2d 417; Musumeci v Musumeci, 267 AD2d 364).
The defendant’s remaining contentions are either improperly raised for the first time on appeal, or without merit. O’Brien, J. P., Santucci, McGinity and Schmidt, JJ., concur.